Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 1 of 9 PageID# 17349



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
 v.                                   )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

            MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION
      TO RE-CERTIFY THE COURT’S DISPOSITION OF COUNTS I AND III FOR
              INTERLOCUTORY APPEAL UNDER 28 U.S.C § 1292(b)



                                          INTRODUCTION

         Defendants respectfully move the Court to re-certify its disposition of Counts I and III of

 the instant action—i.e., Plaintiffs’ procedural due process claim and co-equal claim under the

 Administrative Procedure Act (“APA”) (collectively, Plaintiffs’ “procedural due process claims”)—

 for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) (“Section 1292(b)”). The Court previously

 sua sponte found these claims suitable for such certification, and issued the same in its order of

 December 18, 2019, Dkt. No. 341 (“Original Final Order”). Although the Court subsequently

 vacated its certification at Defendants’ motion, see Dkt. No. 345 (Defendants’ Motion to Partially

 Vacate the Court’s December 18, 2019 Order In Light of Ten-Day Deadline); Dkt. No. 348 (Dec.

 27, 2018 Order, granting the requested relief) (“Revised Final Order”), Defendants were clear in

 making that request that they sought only temporary relief, and adequate time in which to authorize

 and perfect an appeal. See Dkt. No. 345.




                                                     1
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 2 of 9 PageID# 17350



         Defendants have now obtained the requisite appeal authority from the Office of the Solicitor

 General, and hereby notify the Court of their intention to pursue an interlocutory appeal of the

 Court’s disposition of Plaintiffs’ procedural due process claims. While Defendants understand the

 Court’s Revised Final Order as to Counts I and III to be injunctive in effect, and thus immediately

 appealable as a matter of right under 28 U.S.C. § 1292(a)(1), they also respectfully request that the

 Court re-issue its Section 1292(b) certification under Section 1292. See Safety-Kleen, Inc. (Pinewood) v.

 Wyche, 274 F.3d 846, 866 (4th Cir. 2001) (describing a district court’s power to recertify a question

 for review); Wright & Miller, 16 Fed. Prac. & Proc. Juris. § 3929 (3d ed.) (2019 Update) (“[T]he

 district court should have power to enter a new order, again certifying the matter for appeal, so long

 as it concludes that the statutory criteria continue to be satisfied.”).

         As set forth below—and as the Court already determined in its Original Final Order—the

 Court’s declaration of rights regarding Plaintiffs’ procedural due process claims “involves a

 controlling question of law as to which there is substantial ground for difference of opinion[,]” such

 that “an immediate appeal … may materially advance the ultimate termination of this litigation[.]”

 Original Final Order at 4. Accordingly, the requirements of Section 1292(b) are well-satisfied, and a

 re-certification is amply warranted.

                                   PROCEDURAL BACKGROUND

         In its Original Final Order, the Court found that its issuance of declaratory judgment as to

 Plaintiffs’ procedural due process claims “involves a controlling question of law as to which there is

 substantial ground for difference of opinion,” such that “an immediate appeal … may materially

 advance the ultimate termination of this litigation.” Original Final Order at 4. In accordance with

 this finding, the Court sua sponte issued a Section 1292(b) certification with respect to these claims

 (i.e., Counts I and III). Id.




                                                      2
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 3 of 9 PageID# 17351



         On December 20, 2019, Defendants moved the Court to vacate that aspect of the Original

 Final Order certifying interlocutory appeal of the Court’s declaration of rights with respect to

 Counts I and III pursuant to Section 1292(b). See Dkt. No. 345. In so moving, Defendants explained

 that they sought this relief on an interim basis, without prejudice to re-certification at a later time,

 and for the sole and express purpose of obtaining adequate time in which to seek authorization for

 an appeal. Id.; see also 28 U.S.C. § 1292(b) (providing that the Court of Appeals may permit

 interlocutory appeal pursuant to Section 1292(b) “if application is made to it within ten days after

 the entry of the [district court’s certification] order”); id. ¶ 2 (explaining that “[t]he process for

 authorizing and perfecting an appeal by the Government is a time-consuming process …

 [culminating in] consideration and approval by the Solicitor General of the United States,” and that

 “many key agency and Department counsel” were imminently scheduled to be out of the office for

 holiday vacations). Defendants further committed in this filing that within 45 days of the Court’s

 entry of the Original Final Order, they would notify the Court as to whether they intended to appeal

 the Court’s disposition of Counts I and III, and if so, whether they requested that the Court re-issue

 its Section 1292(b) certification of those claims. Id. ¶ 3.

         On December 27, 2019, the Court granted Defendants’ motion, vacated the Original Final

 Order, and issued its Revised Final Order. Dkt. No. 348. Like the Original Final Order, the Revised

 Final Order again entered a declaratory judgment pursuant to 28 U.S.C. § 2201 in favor of Plaintiffs

 and against Defendants as to Plaintiffs’ procedural due process claims. The Revised Final Order

 further ordered Defendants to revise DHS TRIP procedures as they relate to persons in the

 Terrorist Screening Database (“TSDB”) (but not its No Fly List subcomponent), and to apply those

 revised procedures to any named Plaintiff currently listed in the TSDB. Id. Like the Original Final

 Order, the Revised Final Order entered Rule 54(b) judgment in Defendants’ favor as to each of

 Plaintiffs’ remaining claims (Counts II, IV, and V). Id. Unlike the Original Final Order, the Revised


                                                       3
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 4 of 9 PageID# 17352



 Final Order omitted any Section 1292(b) certification with respect to Plaintiffs’ procedural due

 process (or any other) claims. Id.

                                          LEGAL STANDARD

         A district court may certify one of its orders for immediate interlocutory appeal when the

 court finds that its order “involves a controlling question of law as to which there is substantial

 ground for difference of opinion and that an immediate appeal from the order may materially

 advance the ultimate termination of the litigation[.]” 28 U.S.C. § 1292(b).

                                               ARGUMENT

         As the Court already determined in its Original Final Order, the requirements of Section

 1292(b) are well-satisfied in the circumstances presented here.

         First, the Revised Final Order’s disposition as to Counts I and III “involves a controlling

 question of law.” 28 U.S.C. § 1292(b). The term “question of law,” for purposes of Section 1292(b),

 refers to “a question of the meaning of a statutory or constitutional provision, regulation, or

 common law doctrine”—as opposed to, for example, “whether the party opposing summary

 judgment had raised a genuine issue of material fact.” Lynn v. Monarch Recovery Mgmt., Inc., 953 F.

 Supp. 2d 612, 623 (D. Md. 2013) (citation omitted). “A controlling question of law [includes] every

 order [that], if erroneous, would be reversible error on final appeal.” Id. (alterations in original)

 (quoting Katz v. Carte Blanche Corp., 496 F.2d 747, 755 (3d Cir. 1974)); see also, e.g., Commonwealth of

 Virginia ex rel. Integra Rec LLC v. Countrywide Sec. Corp., No. 3:14CV706, 2015 WL 3540473, at *4

 (E.D. Va. June 3, 2015) (noting that when resolution of the legal question at issue would not be

 dispositive of the litigation, district courts “look to whether the immediate appeal would be ‘serious

 to the conduct of the litigation, either practically or legally’”) (quoting Katz, 496 F.2d at 755-56); 16

 Fed. Prac. & Proc. Juris. § 3930 (3d ed. 2008) (2019 Update) (in determining whether to grant




                                                      4
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 5 of 9 PageID# 17353



 Section 1292(b) certification, a court should weigh, among other things, “[t]he difficulty and general

 importance of the question presented” and “the significance of the gains from reversal”).

         The district court’s order in this case—holding that plaintiffs’ alleged inclusion on the TSDB

 implicates a protected liberty interest under the Due Process Clause—is a pure question of law

 appropriate for certification under Section 1292(b). See, e.g., Harper v. Young, 64 F.3d 563, 566 (10th

 Cir. 1995) (“The identification of the liberty interests that a protected by the Due Process Clause is a

 question of federal constitutional law.”); Walker v. Hughes, 558 F.2d 1247, 1260 (6th Cir. 1977) (“The

 issue as to whether the policy statements have created liberty interests is a question of law.”).

 Assuming there is a protected liberty interest, the question of whether the TSDB redress process is

 constitutionally adequate is also a question of law appropriate for Section 1292(b) certification.

         Second, there is also “substantial ground for difference of opinion” regarding the Court’s

 resolution of Counts I and III. 28 U.S.C. § 1292(b). “Whether substantial ground for difference of

 opinion exists turns on the extent to which the controlling law is unclear.” Job v. Simply Wireless, Inc.,

 No. 1:15-CV-676, 2016 WL 8229037, at *1 (E.D. Va. Jan. 19, 2016). The “paradigmatic examples of

 unclear controlling law sufficient to support an interlocutory appeal” include, inter alia, “when a

 district court faces a question on which courts of appeal are split and on which there is no binding

 authority in the controlling circuit,” and “when the question presented is difficult, novel, and of first

 impression.” See id. As the Supreme Court has counseled, “district courts should not hesitate to

 certify an interlocutory appeal” when a decision “involves a new legal question or is of special

 consequence[.]” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 111 (2009).

         Here, the Tenth Circuit in Abdi v. Wray, 942 F.3d 1019, 1031-34 (10th Cir. 2019) reached a

 conclusion at odds with this Court’s resolution Counts I and III, and upheld the Rule 12 dismissal of

 procedural due process claims analogous to those pled by Plaintiffs here. Specifically, Plaintiff Abdi,

 a U.S. citizen, alleged that as a result of his inclusion on the Selectee List, he “is unable to check in


                                                      5
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 6 of 9 PageID# 17354



 for flights online or at the self-service kiosks at the airport” and that he “has been subject to

 extended security screenings each time he travels by air,” including by being “routinely subjected to

 secondary inspections, questioning, and prolonged searches of his person and luggage.” Id. at *1023.

 He also alleged that the Government had “disseminated his status as a ‘known or suspected terrorist’

 to state and local authorities [and] foreign governments,” among others. Id. at *1024. The Tenth

 Circuit affirmed the dismissal of Abdi’s travel-based substantive and procedural due process claims

 because “the burdens and delays [he] alleged … do not substantially interfere with his travel rights,”

 id. at *1030, as demonstrated by three factors. “First, [his] placement on the Selectee List affects only

 one mode of transportation throughout the country” but does not otherwise restrict his ability to

 “commute interstate.” Id. at 1030-31. Second, his delay “for just two days” was “commensurate”

 with travel delays other courts had upheld. Id. at 1031. And third, “the excessive security [he]

 experiences is not unlike that of many air travelers,” including where he alleged that he “missed one

 flight due to the length of his security screenings[.]” Id. To the extent this Court relied upon

 plaintiffs’ “stigma plus” theory, the Tenth Circuit likewise disagreed with this Court’s conclusion. See

 id. at 1034 n.4.

         To be clear, Defendants do not seek to re-litigate here the correctness of this Court’s

 resolution of Plaintiffs’ procedural due process claims. However, the starkly different outcomes

 reached by this Court and the Tenth Circuit on functionally identical claims plainly demonstrate, at

 minimum, “fair-minded jurists might reach contradictory conclusions” on the important and novel

 issues presented by Abdi and the instant case. 1 Reese v. BP Expl. (Alaska) Inc., 643 F.3d 681, 688 (9th



 1
  Abdi further accords with Beydoun v. Sessions, 871 F.3d 459, 468 (6th Cir. 2017), in which the Sixth
 Circuit likewise found that any travel-related burdens suffered by plaintiffs who alleged placement
 on the Selectee List were, at most, “incidental or negligible,” and thus did not implicated the Fifth
 Amendment; see also id. (further rejecting the plaintiffs’ contention that, because they were deterred
 from traveling, they have a constitutional claim). While Beydoun was decided on substantive due
 process grounds, its reasoning is strongly at odds with this Court’s procedural due process analysis,
                                                     6
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 7 of 9 PageID# 17355



 Cir. 2011). Further, “[t]he level of uncertainty required to find a substantial ground for difference of

 opinion should be adjusted to meet the importance of the question in the context of the specific

 case.” Coal. For Equity & Excellence in Md. Higher Educ. v. Md. Higher Educ. Comm’n, Civil No. CCB-06-

 2773, 2015 WL 4040425, at *6 (D. Md. June 29, 2015) (quoting 16 Fed. Prac. & Proc. Juris. § 3930);

 see, e.g., id. (granting § 1292(b) certification in light of the “context of this extraordinarily important

 case,” even though the court was “confident in the correctness” of its ruling). Here, in light of the

 TSDB’s relatively recent genesis, and key role in the protection and advancement of this country’s

 national security interests, the issues raised by Plaintiffs’ procedural due process claim are certainly

 both “new” and “of special consequence,” Mohawk Indus., Inc., 558 U.S. at 111—and thus warrant

 allowing the Fourth Circuit an immediate opportunity to review this Court’s disposition of these

 claims.

           Third and finally, an immediate appeal of the Revised Final Order’s disposition as to Counts

 I and III would indisputably “materially advance the ultimate termination of the litigation.” 28

 U.S.C. § 1292(b). This standard is met where “reversal [of the court’s order on appeal] would hasten

 or at least simplify the litigation in some material way, such as by significantly narrowing the issues,

 conserving judicial resources, or saving the parties from needless expense.” Nat'l Veterans Legal Servs.

 Program v. United States, 321 F. Supp. 3d 150, 155 (D.D.C. 2018). “[A] movant need not show that a

 reversal on appeal would actually end the litigation.” Id. (citation omitted). Here, Defendants note




 notwithstanding that this Court also dismissed Plaintiff’s substantive due process claims for failure
 to state a claim under Ruler 12(b)(6).
 Further, similar district court opinions (in which the Government prevailed in whole or in part on
 similar issues) include: Kovac v. Wray, No. 3:18-CV-011, 2019 WL 1057935, at* l8 (N.D. Tex. Mar. 5,
 2019); Kadura v. Lynch, No. CV 14-13128, 2017 WL 914249, at *6-7 (E.D. Mich. Mar.8, 2017);
 Beydoun v. Lynch, No. l4-CV-13812, 2016 WL 3753561 (E.D. Mich. July 14, 2016); Bazzi v. Lynch, No.
 16-10123, 2016 WL 4525240, at *5 (E.D. Mich. Aug. 30, 2016); Bibicheff v. Holder, 55 F. Supp. 3d 254,
 264-65 (E.D.N.Y. 2014); Scherfen v. DHS, No. 3: CV-08-1554, 2010 WL 456784, at *7 (M.D. Pa. Feb.
 2, 2010); Green v. TSA, 35l F. Supp. 2d l119, 1130 (W.D. Wash. 2005).
                                                       7
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 8 of 9 PageID# 17356



 that the Court has entered Rule 54(b) judgment in Defendants’ favor as to each of Plaintiffs’

 remaining claims. Revised Final Order at 1. Should Plaintiffs elect to appeal as to one or more of the

 dismissed claims, the Court’s re-certification of Counts I and III under Section 1292(b) would

 consolidate appellate proceedings, and in so doing significantly streamline and expedite the ultimate

 final resolution of this case. Even if Plaintiffs elect not to appeal the Court’s dismissal of any of

 their remaining claims, their procedural due process claims will be the sole claims remaining in this

 suit—and an immediate appellate resolution of these claims would still yield the same expedition and

 conservation of judicial resources.

                                            CONCLUSION

         For the above-stated reasons, the Court should re-certify its disposition of Counts I and III

 of this action for immediate interlocutory appeal, pursuant to 28 U.S.C. § 1292(b).




 Dated: January 31, 2020                                      Respectfully submitted,

                                                              G. ZACHARY TERWILLIGER
                                                              United States Attorney

                                                              JOSEPH H. HUNT
                                                              Assistant Attorney General
                                                              Civil Division

                                                              ANTHONY J. COPPOLINO
                                                              Deputy Director
                                                              Federal Programs Branch

                                                              AMY POWELL
                                                              DENA M. ROTH
                                                              ANTONIA KONKOLY
                                                              CHRISTOPHER HEALY
                                                              Trial Attorneys, Federal Programs Branch
                                                              United States Department of Justice
                                                              Civil Division, Federal Programs Branch
                                                              1100 L Street, N.W. Rm 11204
                                                              Washington, DC 20530
                                                              Tel: (202) 514-2395
                                                     8
Case 1:16-cv-00375-AJT-JFA Document 355 Filed 01/31/20 Page 9 of 9 PageID# 17357



                                              amy.powell@usdoj.gov
                                              dena.m.roth@usdoj.gov
                                              antonia.konkoly@usdoj.gov
                                              christopher.healy@usdoj.gov

                                              /s/ Lauren A. Wetzler
                                              LAUREN A. WETZLER
                                              Chief, Civil Division
                                              Assistant United States Attorney
                                              2100 Jamieson Ave.,
                                              Alexandria, VA. 22314
                                              Tel: (703) 299-3752
                                              Fax: (703) 299-3983
                                              Lauren.Wetzler@usdoj.gov




                                       9
